MEMORANDUM ***
Karo Terteryan, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s denial of his applications for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252(a). Because the BIA adopted the IJ’s decision and also gave reasons of its own, we review both decisions. See Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir. 2000). We deny the petition for review.
Terteryan’s single complaint against certain drunken Security Agents for assaulting him during a routine traffic stop was not directed toward a governing institution, but rather toward individuals whose corruption was aberrational. See Grava v. INS, 205 F.3d 1177, 1181 (9th Cir.2000). The evidence does not compel the conclusion that the Security Agents’ subsequent harassment was based on anything other than purely personal retribution, “completely untethered to a governmental system.” Id. at 1181, n. 3. Accordingly, substantial evidence supports *889the agency’s determination that Terteryan failed to establish past persecution on account of his political opinion or any other protected ground. See Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir.2001) (noting that purely personal retribution is not persecution on account of political opinion). The Agency properly determined that Terteryan is not eligible for asylum or withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Terteryan has waived the right to challenge the denial of his application for protection under the CAT. Accordingly, he has waived the right to challenge this determination. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996) (holding that issues which are not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.